Citation Nr: 9922767	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-10 157	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
pension benefits.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1945 to February 1946.

2.  The veteran died in September 1996, subsequent to the 
February 1995 decision by the Committee on Waivers and 
Compromises (Committee) of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denying his request for waiver of recovery of an 
overpayment of pension benefits.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  The United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), has held that, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

The Board notes that this claim was forwarded by the RO to 
the Board subsequent to the veteran's death.  The RO's 
actions were apparently premised on provisions set forth at 
MP-4, Part 1, § 8B.05c.(2)a, which indicates, in pertinent 
part, that "[u]nder no circumstances will a Committee cease 
consideration of a waiver or notice of disagreement solely 
because the debtor has died."  This is not applicable with 
regard to the instant case.  The question of Committee 
consideration is not relevant, inasmuch as the Committee 
completed its actions prior to the veteran's death; rather, 
the claim is before the Board.  In addition, the Board is of 
the opinion that the full context of the excerpted provision 
must be considered.  MP-4, Part 1, § 8B.05c.(2)a specifically 
refers to consideration of "a waiver request on behalf of the 
estate of a deceased payee or beneficiary made by the 
surviving spouse or the representative of the estate...."  The 
provision on which the RO apparently relied merely stipulates 
that the Committee will not cease its consideration of a 
claim for waiver "solely" as 

a result of the debtor's death, notwithstanding the role of 
the surviving spouse or representative of the estate; it does 
not stipulate that consideration of an appeal will go forward 
under all circumstances.  In the case herein, there is no 
surviving spouse (the record includes a divorce decree 
effective April 30, 1996), nor has any representative of the 
estate come forward.  In the absence of any party to the 
appeal for which the Board could grant benefits or render a 
binding decision, the Board must conclude that the decisions 
of the Court, whereby veterans' claims do not survive their 
death, are indeed applicable in this circumstance.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


